EXHIBIT 10.2

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

by and among

ACAS BUSINESS LOAN LLC, 2006-1,

as the Trust Depositor,

M&T TRUST COMPANY OF DELAWARE,

as the Owner Trustee, Certificate Registrar, and Paying Agent,

and

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

Dated as of July 28, 2006

 

--------------------------------------------------------------------------------

ACAS Business Loan Trust Notes, Series 2006-1

Class A, Class B, Class C, Class D and Class E Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I    DEFINITIONS

   1

        Section 1.01

   Capitalized Terms    1

        Section 1.02

   Other Terms    3

        Section 1.03

   Computation of Time Periods    3

        Section 1.04

   Interpretation    3

        Section 1.05

   References    4

        Section 1.06

   Calculations    4

ARTICLE II    ORGANIZATION

   4

        Section 2.01

   Name    4

        Section 2.02

   Office    5

        Section 2.03

   Purposes and Powers    5

        Section 2.04

   Appointment of Owner Trustee    6

        Section 2.05

   Organizational Expenses    6

        Section 2.06

   Declaration of Trust    6

        Section 2.07

   Liability of Trust Depositor    6

        Section 2.08

   Title to Trust Property    6

        Section 2.09

   Situs of Trust    7

        Section 2.10

   Representations and Warranties of the Trust Depositor    7

        Section 2.11

   Federal Income Tax Treatment    8

        Section 2.12

   Covenants of the Trust Depositor    8

        Section 2.13

   Special Purpose Entity Provisions    10

ARTICLE III    TRUST CERTIFICATES AND TRANSFER OF INTERESTS

   11

        Section 3.01

   Ownership    11

        Section 3.02

   The Trust Certificates    11

        Section 3.03

   Authentication and Delivery of Trust Certificates    11

        Section 3.04

   Registration of Transfer and Exchange of Trust Certificates    12

        Section 3.05

   Mutilated, Destroyed, Lost or Stolen Trust Certificates    12

        Section 3.06

   Persons Deemed Owners    13

        Section 3.07

   Access to List of Certificateholder’s Name and Addresses    13

        Section 3.08

   Maintenance of Office or Agency    13

        Section 3.09

   Temporary Trust Certificate    13

        Section 3.10

   Appointment of Paying Agent    14

        Section 3.11

   Ownership by Trust Depositor of Trust Certificate    14

        Section 3.12

   Transfer Restrictions    14

ARTICLE IV    ACTIONS BY OWNER TRUSTEE

   16

        Section 4.01

   Prior Notice to Certificateholder with Respect to Certain Matters    16

        Section 4.02

   Action by Owners with Respect to Certain Matters    17

        Section 4.03

   Action by Owners with Respect to Bankruptcy    17

        Section 4.04

   Restrictions on Owners’ Power    17

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE V    APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

   17

        Section 5.01

   Establishment of Trust Account    17

        Section 5.02

   Application of Trust Funds    18

        Section 5.03

   Method of Payment    18

        Section 5.04

   No Segregation of Moneys; No Interest    18

        Section 5.05

   Accounting and Reports to the Certificateholder, the Internal Revenue Service
and Others    18

        Section 5.06

   Signature on Returns; Tax Matters Partner    19

ARTICLE VI    AUTHORITY AND DUTIES OF OWNER TRUSTEE

   19

        Section 6.01

   General Authority    19

        Section 6.02

   General Duties    19

        Section 6.03

   Action Upon Instruction    19

        Section 6.04

   No Duties Except as Specified in this Agreement or in Instructions    21

        Section 6.05

   No Action Except Under Specified Documents or Instructions    21

        Section 6.06

   Restrictions    21

ARTICLE VII    CONCERNING THE OWNER TRUSTEE

   22

        Section 7.01

   Acceptance of Trusts and Duties    22

        Section 7.02

   Furnishing of Documents    23

        Section 7.03

   Representations and Warranties    23

        Section 7.04

   Reliance; Advice of Counsel    23

        Section 7.05

   Not Acting in Individual Capacity    24

        Section 7.06

   Owner Trustee Not Liable for Trust Certificates, Notes or Contracts    24

        Section 7.07

   Owner Trustee May Own Trust Certificates and Notes    25

ARTICLE VIII    COMPENSATION OF OWNER TRUSTEE

   25

        Section 8.01

   Owner Trustee’s Fees and Expenses    25

        Section 8.02

   Indemnification    25

        Section 8.03

   Payments to the Owner Trustee    26

ARTICLE IX     TERMINATION OF TRUST AGREEMENT

   26

        Section 9.01

   Termination of Trust Agreement    26

        Section 9.02

   Dissolution upon Bankruptcy of Trust Depositor or Withdrawal or Removal of
Trust Depositor    27

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE X     SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

   27

        Section 10.01

   Eligibility Requirements for Owner Trustee    27

        Section 10.02

   Resignation or Removal of Owner Trustee    28

        Section 10.03

   Successor Owner Trustee    28

        Section 10.04

   Merger or Consolidation of Owner Trustee    29

        Section 10.05

   Appointment of Co-Trustee or Separate Trustee    29

ARTICLE XI    MISCELLANEOUS

   30

        Section 11.01

   Supplements and Amendments    30

        Section 11.02

   No Legal Title to Trust Estate in Owners    31

        Section 11.03

   Limitations on Rights of Others    32

        Section 11.04

   Notices    32

        Section 11.05

   Severability of Provisions    34

        Section 11.06

   Counterparts    34

        Section 11.07

   Successors and Assigns    34

        Section 11.08

   No Petition    34

        Section 11.09

   No Recourse    35

        Section 11.10

   Headings    35

        Section 11.11

   Governing Law and Jury Waiver    35

        Section 11.12

   Trust Certificate Transfer Restrictions    36

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of July 28, 2006 (such
agreement as amended, modified, supplemented, or restated from time to time, the
“Agreement”), is among ACAS BUSINESS LOAN LLC, 2006-1, a Delaware limited
liability company, as the Trust Depositor (together with its successors and
assigns, the “Trust Depositor”), M&T TRUST COMPANY OF DELAWARE, as the Owner
Trustee (together with its successors and assigns, the “Owner Trustee”) and
AMERICAN CAPITAL STRATEGIES, LTD., as the Servicer (together with its successors
and assigns, the “Servicer”) and amends and restates in its entirety the Trust
Agreement, dated as of July 11, 2006 (the “Original Trust Agreement”), between
the parties hereto.

WHEREAS, the Trust Depositor and the Owner Trustee established a trust known as
the ACAS Business Loan Trust 2006-1 pursuant to the Original Trust Agreement and
the Certificate of Trust (as defined below);

WHEREAS, the Trust Depositor desires to confirm its appointment of the Owner
Trustee as the trustee of the Trust; and

WHEREAS, the Owner Trustee is willing to continue to serve as trustee of the
Trust.

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Capitalized Terms.

For all purposes of this Agreement, except as otherwise expressly provided below
or unless the context otherwise requires, capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Transfer and Servicing Agreement, dated as of July 28, 2006 (as amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time, the “Transfer and Servicing Agreement”), among ACAS Business Loan
Trust 2006-1, as the Issuer, the Trust Depositor, as the Trust Depositor,
American Capital Strategies, Ltd., as the Originator and as the Servicer and
Wells Fargo Bank, National Association, as the Indenture Trustee and as the
Backup Servicer.

“Agreement” shall have the meaning given to such term in the Preamble hereof.

“Benefit Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) that is subject to the provisions of Title I of ERISA, a plan described
in and subject to Section 4975 of the Code or any entity whose underlying assets
include assets of any such employee benefit plan or plan by reason of an
employee benefit plan’s or plan’s investment in the entity (including, without
limitation, insurance company general accounts).



--------------------------------------------------------------------------------

“Certificate Balance” means $10.00.

“Certificate Distribution Account” means the account established and maintained
as such pursuant to Section 5.01.

“Certificate of Trust” means the Certificate of Trust filed for the Trust,
pursuant to Section 3810(a) of the Statutory Trust Statute, with the Secretary
of State on July 11, 2006.

“Certificate Register” and “Certificate Registrar” means the register maintained
and the registrar (or any successor thereto) appointed pursuant to Section 3.04.

“Certificateholder” or “Holder” means, with respect to a Definitive Trust
Certificate, the Person in whose name the Trust Certificate is registered in the
Certificate Register.

“Code” shall have the meaning set forth in Section 3.12(f).

“Definitive Trust Certificate” shall have the meaning set forth in Section 3.09.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor legislation thereto, and the regulations
promulgated and the rulings issued thereunder.

“Expenses” shall have the meaning given to such term in Section 8.02.

“Indemnified Parties” shall have the meaning given to such term in Section 8.02.

“Notices” shall have the meaning given to such term in Section 11.04.

“Owner Trustee” has the meaning given to such term in the Preamble.

“Owner Trustee Corporate Trust Office” means the office of the Owner Trustee at
which its corporate trust business shall be administered, which initially shall
be 1220 North Market Street, Suite 202, Wilmington, Delaware 19801, or such
other office at such other address as the Owner Trustee may designate from time
to time by notice to the Certificateholder, the Servicer, the Indenture Trustee,
the Trust Depositor and the Originator.

“Owners” means the Holders of the Trust Certificates.

“Paying Agent” means any paying agent or co-paying agent appointed pursuant to
Section 3.10.

“Percentage Interest” shall mean (i) with respect to a Trust Certificate, the
percentage set forth on the face thereof, and (ii) with respect to a Class E
Note, the fraction, expressed as a percentage, the numerator of which is the
original principal balance of such Class E Note and the denominator of which is
the aggregate original principal balance of the Class E Note.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. § 3801, et seq., as amended from time to time.

 

2



--------------------------------------------------------------------------------

“Tax Matters Partner” shall have the meaning given to such term in subsection
5.06(b) hereof.

“Transfer” shall have the meaning given to such term in subsection 3.12(d).

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust” means the trust governed by this Agreement.

“Trust Certificate” means a trust certificate evidencing the beneficial equity
interest of an Owner in the Trust, substantially in the form of Exhibit A
hereto.

“Trust Depositor” has the meaning given to such term in the Preamble.

“Trust Estate” means all right, title and interest of the Trust in and to the
property and rights assigned to the Trust pursuant to Article II of the Transfer
and Servicing Agreement, all rights of the Trust under the Swaps, all funds on
deposit from time to time in the Trust Accounts and the Certificate Distribution
Account, all payments under the Swaps, and all other property of the Trust from
time to time, including any rights of the Owner Trustee and the Trust pursuant
to the Transfer and Servicing Agreement.

Section 1.02 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles. The symbol “$”
shall mean the lawful currency of the United States. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

Section 1.03 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

Section 1.04 Interpretation.

In this Agreement, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii) reference to any gender includes each other gender;

 

3



--------------------------------------------------------------------------------

(iv) reference to day or days without further qualification means calendar days;

(v) unless otherwise stated, reference to any time means New York, New York
time;

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(viii) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Requirement of Law means
that provision of such Requirement of Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(ix) references to “include” and “including” shall be deemed to mean “include,
without limitation” and “including, without limitation”, respectively.

Section 1.05 References.

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

Section 1.06 Calculations.

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

ARTICLE II

ORGANIZATION

Section 2.01 Name.

The Trust shall be known as the “ACAS Business Loan Trust 2006-1”, in which name
the Owner Trustee may conduct the activities of the Trust, make and execute
contracts and other instruments on behalf of the Trust and sue and be sued.

 

4



--------------------------------------------------------------------------------

Section 2.02 Office.

The office of the Trust shall be in care of the Owner Trustee at the Owner
Trustee Corporate Trust Office or at such other address in the State of Delaware
as the Owner Trustee may designate by written notice to the Owner and the Trust
Depositor.

Section 2.03 Purposes and Powers.

The sole purpose of the Trust is, and the Trust shall have the power and
authority, to manage the Trust Estate and collect and disburse the periodic
income therefrom for the use and benefit of the Owners, and, in furtherance of
such purpose, to engage in the following ministerial activities:

(a) to issue the Notes pursuant to the Indenture and the Trust Certificates
pursuant to this Agreement and to hold and sell the Notes and the Trust
Certificates;

(b) with the proceeds of the sale of the Notes and the Trust Certificates, to
purchase the Loans and other Loan Assets, and to pay the balance, if any, to the
Trust Depositor pursuant to the Transfer and Servicing Agreement;

(c) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the Owners
pursuant to the Transfer and Servicing Agreement any portion of the Trust Estate
released from the Lien of, and remitted to the Trust pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is to be a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with the administration and
conservation of the Trust Estate (including the administration of the Loans) and
the making of distributions to the Owners, the Noteholders and the Swap
Counterparties. The Trust shall not engage in any activities other than in
connection with the foregoing. Nothing contained herein shall be deemed to
authorize the Trust to engage in any business operations or any activities other
than those set forth in the introductory sentence of this Section 2.03.
Specifically, except as permitted by the Transaction Documents, the Trust shall
have no authority to engage in any business operations, or acquire any assets
other than those specifically included in the Trust Estate under Section 1.01,
or otherwise vary the assets held by the Trust. The Owner Trustee shall have no
discretionary duties other than performing those ministerial acts set forth
above necessary to accomplish the purpose of this Trust as set forth in the
introductory sentence of this Section 2.03. Notwithstanding anything to the
contrary contained herein, the Trust may hold the Notes prior to their purchase
by the Initial Purchasers.

 

5



--------------------------------------------------------------------------------

Section 2.04 Appointment of Owner Trustee.

The Trust Depositor hereby confirms the appointment of the Owner Trustee as
trustee of the Trust as of the date hereof, to have all the rights, powers and
duties set forth herein, and the Owner Trustee hereby accepts such appointment.

Section 2.05 Organizational Expenses.

The Trust Depositor shall pay organizational expenses of the Trust as they may
arise or shall, upon the request of the Owner Trustee, promptly reimburse the
Owner Trustee for any such expenses paid by the Owner Trustee.

Section 2.06 Declaration of Trust.

The Owner Trustee hereby declares that it will hold the Trust Estate in trust
upon and subject to the conditions set forth herein for the sole purpose of
conserving the Trust Estate and collecting and disbursing the periodic income
therefrom for the use and benefit of the Owners, subject to the obligations of
the Trust under the Transaction Documents. It is the intention of the parties
hereto that the Trust constitute a statutory trust under the Statutory Trust
Statute and that this Agreement constitute the governing instrument of such
statutory trust. Effective as of the date hereof, the Owner Trustee shall have
all rights, powers and duties set forth herein and in the Statutory Trust
Statute for the sole purpose and to the extent necessary to accomplish the
purpose of this Trust as set forth in the introductory sentence of Section 2.03.

Section 2.07 Liability of Trust Depositor.

(a) Pursuant to Section 3803(a) of the Statutory Trust Statute, the Trust
Depositor shall be liable directly to and will indemnify any injured party or
any other creditor of the Trust for all losses, claims, damages, liabilities and
expenses of the Trust to the extent that the Trust Depositor would be liable if
the Trust were a partnership under the Delaware Revised Uniform Limited
Partnership Act in which Trust Depositor were a general partner (including any
Maryland personal property replacement tax that is imposed on the Trust as a
partnership); provided that Trust Depositor shall not be liable for any losses
incurred by a Certificateholder in the capacity of an investor in the Trust
Certificates or a Noteholder in the capacity of an investor in the Notes. In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the immediately preceding sentence for which the
Trust Depositor shall not be liable) shall be deemed third party beneficiaries
of this paragraph. The obligations of the Trust Depositor under this subsection
2.07(a) shall be evidenced by the Trust Certificates described in Section 3.11.

(b) Other than to the extent set forth in subsection 2.07(a), no Owner, solely
by virtue of its being the Certificateholder, shall have any personal liability
for any liability or obligation of the Trust.

Section 2.08 Title to Trust Property.

Legal title to the Trust Estate shall be vested at all times in the Trust as a
separate legal entity except where Requirements of Law in any jurisdiction
requires title to any part of the Trust

 

6



--------------------------------------------------------------------------------

Estate to be vested in an Owner Trustee or Owner Trustees, in which case title
shall be deemed to be vested in the Owner Trustee, a co-trustee and/or a
separate trustee, as the case may be. If any portion of the Trust Estate is
deemed to be vested in the Owner Trustee, a co-trustee and/or a separate
trustee, (a) the Owner Trustee, upon having actual knowledge thereof, will
immediately notify the Indenture Trustee and the Servicer and (b) the Servicer
will cause to be filed such UCC financing statements and related filings,
documents, or writings as are necessary (or as shall be reasonably requested by
the Indenture Trustee) to maintain the Indenture Trustee’s security interest in
the Collateral under the Transfer and Servicing Agreement.

Section 2.09 Situs of Trust.

The Trust will be located and administered in the State of Delaware or the State
of Maryland; provided that the Trust’s location for purposes of the UCC shall be
the State of Delaware. All bank accounts maintained by the Owner Trustee on
behalf of the Trust shall be located in the State of Minnesota or the State of
Delaware. The Trust shall not have any employees in any state other than
Delaware; provided that nothing herein shall restrict or prohibit the Owner
Trustee from having employees within or without the State of Delaware. Payments
will be received by the Trust only in Delaware or Minnesota and payments will be
made by the Trust only from Delaware or Minnesota. The only office of the Trust
will be at the Owner Trustee Corporate Trust Office.

Section 2.10 Representations and Warranties of the Trust Depositor.

The Trust Depositor hereby represents and warrants to the Owner Trustee that:

(a) The Trust Depositor is duly organized, validly existing and in good standing
as a limited liability company under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and to
conduct its business and had at all relevant times, and has, limited liability
company power, authority and legal right to acquire and own the Loan Assets.

(b) The Trust Depositor is duly qualified to do business as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications.

(c) The Trust Depositor has the power and authority to execute and deliver this
Agreement and to carry out its terms; the Trust Depositor has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Owner Trustee on behalf of the Trust as part of the Trust
Estate and has duly authorized such sale and assignment and deposit with the
Owner Trustee on behalf of the Trust by all necessary limited liability company
action; and the execution, delivery and performance of this Agreement have been
duly authorized by the Trust Depositor by all necessary limited liability
company action. This Agreement constitutes the legal, valid and binding
obligation of the Trust Depositor and is enforceable in accordance with its
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

7



--------------------------------------------------------------------------------

(d) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of formation or limited
liability company operating agreement of the Trust Depositor, or any indenture,
agreement or other instrument to which the Trust Depositor is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of the properties of the Trust Depositor pursuant to the terms of any such
indenture, agreement or other instrument (other than pursuant to the Transaction
Documents); nor violate any Requirements of Law or any order, rule or regulation
applicable to the Trust Depositor of any court or of any Governmental Authority
having jurisdiction over the Trust Depositor or its properties.

(e) All approvals, authorizations, consents, orders or other actions of any
Person or any Governmental Authority required in connection with the execution
and delivery of this Agreement and the fulfillment of the terms hereof have been
obtained.

(f) There are no proceedings or investigations pending, or to the Trust
Depositor’s best knowledge threatened, before any court, regulatory body,
administrative agency or other Governmental Authority having jurisdiction over
the Trust Depositor or its properties: (i) asserting the invalidity of this
Agreement, any of the other Transaction Documents or the Trust Certificates,
(ii) seeking to prevent the issuance of the Trust Certificates or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents, (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Trust Depositor of
its obligations under, or the validity or enforceability of, this Agreement, any
of the other Transaction Documents or the Trust Certificates or (iv) involving
the Trust Depositor and which might adversely affect the federal income tax or
other federal, state or local tax attributes of the Trust Certificates.

Section 2.11 Federal Income Tax Treatment.

In the event that the Trust Certificates and the Class E Note are all owned by a
single holder, it is the intention of the parties hereto that the Trust be
disregarded as a separate entity for federal income tax purposes pursuant to
Treasury Regulation Section 301.7701-3(b)(1)(ii) as in effect for periods after
January 1, 1997. In the event that the Trust Certificates and the Class E Note
are owned by more than one holder, it is the intent of the Trust Depositor, the
Servicer, the Holders of the Class E Note and the Certificateholders that, for
purposes of federal income taxes, the Trust be treated as a partnership. The
Certificateholders and the Holders of the Class E Note, by acceptance of a Trust
Certificate and a Class E Note, respectively, agree to treat the Trust
Certificates and Class E Notes as equity and to take no action inconsistent with
the treatment of, the Trust and the Trust Certificates and Class E Notes for
such tax purposes as just described. If applicable, neither the Owner Trustee
nor the Trust Depositor shall make the election provided under Section 754 or
Section 761 of the Code, unless as required by law.

Section 2.12 Covenants of the Trust Depositor.

The Trust Depositor agrees and covenants that during the term of this Agreement,
and to the fullest extent permitted by Requirements of Law, that:

 

8



--------------------------------------------------------------------------------

(a) in the event that (i) the Certificate Balance shall be reduced by realized
losses and (ii) any litigation with claims in excess of $1,000,000 to which the
Trust Depositor is a party which shall be reasonably likely to result in a
material judgment against the Trust Depositor that the Trust Depositor will not
be able to satisfy shall be commenced, during the period beginning immediately
following the commencement of such litigation and continuing until such
litigation is dismissed or otherwise terminated (and, if such litigation has
resulted in a final judgment against the Trust Depositor, such judgment has been
satisfied), the Trust Depositor shall not pay any distribution to ACAS, or make
any distribution on or in respect of its membership interests to ACAS, or repay
the principal amount of any indebtedness of the Trust Depositor held by ACAS,
unless (x) after giving effect to such payment, distribution or repayment, the
Trust Depositor’s liquid assets shall not be less than the amount of actual
damages claimed in such litigation or (y) the Rating Agencies shall not
downgrade the then existing rating, if any, on the Trust Certificate with
respect to any such payment, distribution or repayment;

(b) it shall not, for any reason, (i) institute proceedings for the Trust to be
adjudicated bankrupt or insolvent, (ii) consent to the institution of bankruptcy
or insolvency proceedings against the Trust, (iii) file a petition seeking or
consenting to reorganization or relief under any applicable federal or state law
relating to the bankruptcy of the Trust, (iv) consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Trust or a substantial part of the property of the Trust,
(v) cause or permit the Trust to make any assignment for the benefit of
creditors, (vi) admit in writing the inability of the Trust to pay its debts
generally as they become due, or (vii) declare or effect a moratorium on the
debt of the Trust or take any action in furtherance of any such action;

(c) it shall not create, incur or suffer to exist any indebtedness or engage in
any business, except, in each case, as permitted by its certificate of
formation, limited liability company operating agreement and the Transaction
Documents;

(d) it shall obtain from each other party to each Transaction Document to which
it or the Trust is a party, and each other agreement entered into on or after
the date hereof to which it or the Trust is a party, an agreement by each such
counterparty that, prior to the occurrence of the event specified in subsection
9.01(e), such counterparty shall not institute against, or join any other Person
in instituting against, it or the Trust, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States; and

(e) it shall not, for any reason, (i) withdraw or attempt to withdraw from this
Agreement, (ii) dissolve or institute proceedings for it to be adjudicated
bankrupt or insolvent, (iii) consent to the institution of bankruptcy or
insolvency proceedings against it, (iv) file a petition seeking or consenting to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (v) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of it or a substantial part of
its property, (vi) make any assignment for the benefit of creditors, (vii) admit
in writing its inability to pay its debts generally as they become due, or
(viii) declare or effect a moratorium on its debt or take any action in
furtherance of any such action.

 

9



--------------------------------------------------------------------------------

Section 2.13 Special Purpose Entity Provisions.

The Trust shall:

(a) maintain its own separate books and records and bank accounts;

(b) at all times hold itself out to the public and all other Persons as a legal
entity separate from the Trust Depositor, the Owner Trustee and any other
Person;

(c) file its own tax returns, if any, as may be required under applicable law,
to the extent (A) not part of a consolidated group filing a consolidated return
or returns, or (B) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;

(d) except as contemplated by the Transaction Documents, not commingle its
assets with assets of any other Person;

(e) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;

(f) maintain separate financial statements;

(g) pay its own liabilities only out of its own funds;

(h) maintain an arm’s-length relationship with its Affiliates, the Trust
Depositor and the Owner Trustee;

(i) pay the salaries of its own employees, if any;

(j) not hold out its credit or assets as being available to satisfy the
obligations of others;

(k) allocate fairly and reasonably any overhead for shared office space;

(l) use separate stationery, invoices and checks;

(m) except as contemplated by the Transaction Documents, not pledge its assets
for the benefit of any other Person;

(n) correct any known misunderstanding regarding its separate identity;

(o) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities;

(p) observe all formalities required under the Delaware Statutory Trust Act;

(q) not acquire any obligations or securities of the Trust Depositor;

 

10



--------------------------------------------------------------------------------

(r) cause the trustees, officers, agents and other representatives of the Trust
to act at all times with respect to the Trust consistently and in furtherance of
the foregoing and in the best interests of the Trust;

(s) not hold itself out to be responsible for the decisions or actions
respecting the daily business and affairs of others;

(t) not incur, assume or guaranty any indebtedness other than as set forth in
this Agreement or the Transaction Documents; and

(u) not lend any funds to any entity.

ARTICLE III

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

Section 3.01 Ownership.

Upon the formation of the Trust by the contribution by the Trust Depositor
pursuant to Section 2.05 and until the issuance of the Trust Certificates, the
Trust Depositor shall be the sole beneficiary of the Trust.

Section 3.02 The Trust Certificates.

The Trust Certificates shall be substantially in the form of Exhibit A hereto.
The Trust Certificates shall be issued in an amount equal to the Certificate
Balance. Except as otherwise set forth in a supplement to this Agreement, the
Trust Certificates shall be issued from time to time in minimum Percentage
Interests of 10% and integral multiples of 1% in excess thereof; provided that
one Trust Certificate may be issued in a different denomination. The Trust
Certificates shall be executed by the Owner Trustee on behalf of the Trust by
manual or facsimile signature of an authorized officer of the Owner Trustee and
shall be deemed to have been validly issued when so executed. The Trust
Certificates bearing the manual or facsimile signature of individuals who were,
at the time when such signatures were affixed, authorized to sign on behalf of
the Owner Trustee shall be a valid and binding obligation of the Trust,
notwithstanding that such individuals or any of them have ceased to be so
authorized prior to the authentication and delivery of such Trust Certificates
or did not hold such offices at the date of such Trust Certificates. Each Trust
Certificate shall be dated the date of its authentication.

Section 3.03 Authentication and Delivery of Trust Certificates.

The Owner Trustee or the Certificate Registrar shall cause to be authenticated
and delivered upon the order of the Trust Depositor, in exchange for the Loans
and the other Loan Assets, simultaneously with the sale, assignment and transfer
to the Trust of the Loans and other Loan Assets, and the constructive delivery
to the Owner Trustee of the Loan Files and the other Loan Assets, a Trust
Certificate duly authenticated by the Owner Trustee or the Certificate
Registrar, in the amount of the Certificate Balance evidencing the entire
ownership of the Trust, and Notes issued by the Owner Trustee and authenticated
by the Indenture Trustee in aggregate principal amount of, in the case of
(i) the Class A Notes, $291,000,000, (ii) the Class B Notes,

 

11



--------------------------------------------------------------------------------

$37,000,000, (iii) the Class C Notes, $72,500,000, (iv) the Class D Notes,
$35,500,000 and (v) the Class E Note, $64,000,000. No Trust Certificate shall be
entitled to any benefit under this Agreement, or be valid for any purpose,
unless there appears on such Trust Certificate a certificate of authentication
substantially in the form set forth in the form of the Trust Certificate
attached hereto as Exhibit A, executed by the Owner Trustee or the Certificate
Registrar, by manual signature, and such certificate upon any Trust Certificate
shall be conclusive evidence, and the only evidence, that such Trust Certificate
has been duly authenticated and delivered hereunder. Upon issuance,
authorization and delivery pursuant to the terms hereof, each Trust Certificate
will be entitled to the benefits of this Agreement.

Section 3.04 Registration of Transfer and Exchange of Trust Certificates.

(a) The Certificate Registrar shall keep or cause to be kept, a Certificate
Register, subject to such reasonable regulations as it may prescribe. The
Certificate Register shall provide for the registration of the Trust
Certificates and transfers and exchanges of the Trust Certificates as provided
herein. The Owner Trustee is hereby initially appointed Certificate Registrar
for the purpose of registering the Trust Certificates and transfers and
exchanges of the Trust Certificates as herein provided. In the event that,
subsequent to the Closing Date, the Owner Trustee notifies the Servicer that it
is unable to act as Certificate Registrar, the Servicer shall appoint another
bank or trust company, agreeing to act in accordance with the provisions of this
Agreement applicable to it, and otherwise acceptable to the Owner Trustee, to
act as successor Certificate Registrar hereunder.

(b) Upon surrender for registration of transfer of any Trust Certificate at the
Owner Trustee Corporate Trust Office, the Owner Trustee shall execute,
authenticate and deliver (or shall cause its authenticating agent to
authenticate and deliver), in the name of the designated transferee, one new
Trust Certificate having the same aggregate principal amount.

(c) Every Trust Certificate presented or surrendered for registration of
transfer shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the Holder thereof or his attorney duly authorized in writing.

(d) No service charge shall be made for any registration of transfer or exchange
of a Trust Certificate, but the Owner Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer of a Trust Certificate.

(e) All Trust Certificates surrendered for registration of transfer shall be
canceled and subsequently destroyed by the Owner Trustee.

Section 3.05 Mutilated, Destroyed, Lost or Stolen Trust Certificates.

If (a) any mutilated Trust Certificate is surrendered to the Certificate
Registrar, or the Certificate Registrar receives evidence to its satisfaction of
the destruction, loss or theft of any Trust Certificate, and (b) there is
delivered to the Certificate Registrar and the Owner Trustee such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice that such Trust Certificate has been acquired by a protected
purchaser, the

 

12



--------------------------------------------------------------------------------

Owner Trustee on behalf of the Trust shall execute and the Owner Trustee or its
authenticating agent shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Trust Certificate, a new Trust
Certificate of like tenor and fractional undivided interest. In connection with
the issuance of any new Trust Certificate under this Section 3.05, the Owner
Trustee may require the payment by the Holder of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto. Any
duplicate Trust Certificate issued pursuant to this Section 3.05 shall
constitute complete and indefeasible evidence of ownership in the Trust, as if
originally issued, whether or not the lost, stolen or destroyed Trust
Certificate shall be found at any time.

Section 3.06 Persons Deemed Owners.

Prior to due presentation of a Trust Certificate for registration of transfer,
the Owner Trustee, the Certificate Registrar and any of their respective agents
may treat the Person in whose name any Trust Certificate is registered as the
owner of such Trust Certificate for the purpose of receiving distributions
pursuant to Section 5.02 and for all other purposes whatsoever, and none of the
Owner Trustee, the Certificate Registrar, any Paying Agent or any of their
respective agents shall be affected by any notice of the contrary.

Section 3.07 Access to List of Certificateholder’s Name and Addresses.

The Owner Trustee shall furnish or cause to be furnished to the Servicer and the
Trust Depositor, within 15 days after receipt by the Certificate Registrar of a
written request therefor from the Servicer or the Trust Depositor, the name and
address of the Certificateholder as of the most recent Record Date in such form
as the Servicer or the Trust Depositor may reasonably require. Every
Certificateholder, by receiving and holding a Trust Certificate, agrees with the
Servicer, the Trust Depositor and the Owner Trustee that none of the Servicer,
the Trust Depositor or the Owner Trustee shall be held accountable by reason of
the disclosure of any such information as to the name and address of the
Certificateholder hereunder, regardless of the source from which such
information was derived.

Section 3.08 Maintenance of Office or Agency.

The Certificate Registrar shall maintain in Delaware an office or offices or
agency or agencies where a Trust Certificate may be surrendered for registration
of transfer or exchange and where notices and demands to or upon the Certificate
Registrar in respect of a Trust Certificate and this Agreement may be served.
The Certificate Registrar hereby designates the Owner Trustee Corporate Trust
Office as its office for such purposes. The Certificate Registrar shall give
prompt written notice to the Trust Depositor, the Servicer and to the
Certificateholder of any change in the location of the Certificate Register or
any such office or agency.

Section 3.09 Temporary Trust Certificate.

Pending the preparation of a definitive fully registered Trust Certificate (the
“Definitive Trust Certificate”), the Owner Trustee, on behalf of the Trust, may
execute, authenticate and deliver a temporary Trust Certificate that is printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the Definitive Trust Certificate in
lieu of which it is issued. If a temporary Trust Certificate is issued, the
Trust

 

13



--------------------------------------------------------------------------------

Depositor will cause a Definitive Trust Certificate to be prepared without
unreasonable delay. After the preparation of a Definitive Trust Certificate,
each temporary Trust Certificate shall be exchangeable for a Definitive Trust
Certificate upon surrender of the temporary Trust Certificate at the office or
agency to be maintained as provided in Section 3.08 without charge to the
Holder. Upon surrender for cancellation of a temporary Trust Certificate, the
Owner Trustee shall execute and authenticate and deliver in exchange therefor a
like principal amount of a Definitive Trust Certificate. Until so exchanged, a
temporary Trust Certificate shall in all respects be entitled to the same
benefits hereunder as a Definitive Trust Certificate.

Section 3.10 Appointment of Paying Agent.

The Paying Agent shall make distributions to the Certificateholder from the
Certificate Distribution Account pursuant to subsection 5.02(a) and shall report
the amounts of such distributions to the Owner Trustee. Any Paying Agent shall
have the revocable power to withdraw funds from the Certificate Distribution
Account for the purpose of making the distributions referred to above. The Owner
Trustee may revoke such power and remove the Paying Agent if the Owner Trustee
determines in its sole discretion that the Paying Agent shall have failed to
perform its obligations under this Agreement in any material respect. The Paying
Agent initially shall be the Owner Trustee, and any co-paying agent chosen by
the Paying Agent that is acceptable to the Owner Trustee. Each Paying Agent
shall be permitted to resign as Paying Agent upon 30 days’ written notice to the
Owner Trustee. In the event that M&T Trust Company of Delaware shall no longer
be the Paying Agent, the Owner Trustee shall appoint a successor to act as
Paying Agent (which shall be a bank or trust company). The Owner Trustee shall
cause such successor Paying Agent or any additional Paying Agent appointed by
the Owner Trustee to execute and deliver to the Owner Trustee an instrument in
which such successor Paying Agent or additional Paying Agent shall agree with
the Owner Trustee that, as Paying Agent, such successor Paying Agent or
additional Paying Agent will hold all sums, if any, held by it for payment to
the Certificateholder in trust for the benefit of the Certificateholder entitled
thereto until such sums shall be paid to such Certificateholder. The Paying
Agent shall return all unclaimed funds to the Owner Trustee and, upon removal of
a Paying Agent, such Paying Agent shall also return all funds in its possession
to the Owner Trustee. The provisions of Sections 7.01, 7.03, 7.04 and 8.01 shall
apply to the Owner Trustee also in its role as Paying Agent and Certificate
Registrar, for so long as the Owner Trustee shall act as Paying Agent and/or the
Certificate Registrar, and, to the extent applicable, to any other paying agent
appointed hereunder. Any reference in this Agreement to the Paying Agent shall
include any co-paying agent unless the context requires otherwise.

Section 3.11 Ownership by Trust Depositor of Trust Certificate.

The Trust Depositor shall on the Closing Date purchase from the Trust a Trust
Certificate representing the Certificate Balance.

Section 3.12 Transfer Restrictions.

The Trust Certificates may not be offered, transferred or sold except to the
Trust Depositor or an Affiliate thereof or to institutional “accredited
investors” (as defined in Rule 501(a)(1)-(3) or (7) under the Securities Act)
who are United States persons (as defined in

 

14



--------------------------------------------------------------------------------

Section 7701(a)(30) of the Code) in reliance on an exemption from the
registration requirements of the Securities Act. The Trust Certificates may not
be offered, transferred or sold to any natural persons.

(a) The Trust Certificates have not been registered or qualified under the
Securities Act, or any state securities law. No transfer, sale, pledge or other
disposition of any Trust Certificate shall be made unless such disposition is
made pursuant to an effective registration statement under the Securities Act
and effective registration or qualification under applicable state securities
laws, or is made in a transaction which does not require such registration or
qualification. No transfer of any Trust Certificates shall be made if such
transfer would require the Trust to register as an “investment company” under
the Investment Company Act of 1940, as amended. In the event that a transfer is
to be made, the transferee shall execute and deliver to the Owner Trustee a
certification substantially in the form of Exhibit B hereto. In the event that
such transfer is to be made in reliance on the availability of an exemption
under the Securities Act, the Owner Trustee may require the prospective
transferee to provide an opinion of counsel satisfactory to it that such
transfer may be made pursuant to an exemption from the Securities Act, which
opinion of counsel shall not be an expense of the Owner Trustee or of the Trust.

(b) The Trust Certificates may not be acquired by, for the account of or with
any assets of a Benefit Plan and any such purported transfer shall not be
effective. Each holder and transferee of a Trust Certificate shall be required
to represent (i) that it is not a Benefit Plan and is not acquiring such Trust
Certificate for the account of or with the assets of a Benefit Plan and
(ii) that if such Trust Certificate is subsequently deemed to be a Benefit Plan
asset, it will dispose of such Trust Certificate.

(c) Each Trust Certificate will bear the legends set forth in paragraph 7 of
Exhibit B hereto.

(d) No transfer, sale, pledge or other disposition of one or more Trust
Certificates (a “Transfer”) shall be made unless, (i) simultaneously with the
Transfer, a proportionate amount of Class E Notes are transferred so that the
ratio of the Percentage Interest of the Trust Certificates so Transferred to all
Trust Certificates and the ratio of the Percentage Interest of the Class E Notes
so transferred to the Percentage Interest of all Class E Notes are equal,
(ii) the Transfers of the Trust Certificates and Class E Notes referred to
herein are made to the same Person and (iii) the Percentage Interest of the
Trust Certificates and Class E Notes, respectively, so Transferred, is no less
than ten (10) percent.

(e) Notwithstanding any other provision herein or elsewhere, other than to
determine that any certification delivered to the Owner Trustee pursuant to
subsection 3.12(a) is substantially in the form of Exhibit B hereto and to
determine (including, without limitation, based on one or more certificates from
the Person transferring such Trust Certificate and/or the Note Registrar) that
any transfer of a Trust Certificate described in such certification delivered to
the Owner Trustee complies with subsection 3.12(d), the Owner Trustee shall have
no obligation to determine whether or not any transfer or exchange or proposed
or purported transfer or exchange of a Trust Certificate is permitted under or
in accordance with this Agreement, and the Owner Trustee shall have no personal
liability to any Person in connection with any transfer or exchange or proposed
or purported transfer or exchange (and/or registration thereof).

 

15



--------------------------------------------------------------------------------

(f) If the transferee of a Class E Note and Certificate is a partnership, a
limited liability company, a grantor trust (within the meaning of Sections
671-679 of the Internal Revenue Code of 1986, as amended (the “Code”)) or an S
corporation (within the meaning of Section 1361 of the Code) (each a
“flow-through entity”), except as previously disclosed to the Trust Depositor in
writing, no person or entity will own, directly or indirectly through one or
more flow-through entities, an interest in the transferee such that more than
65% of the value of the Person’s interest in the Purchaser is attributable to
the transferee’s investment in the Trust.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

Section 4.01 Prior Notice to Certificateholder with Respect to Certain Matters.

Subject to the provisions and limitation of Section 4.04, with respect to the
following matters, the Owner Trustee shall not take action unless, at least 30
days before the taking of such action, the Owner Trustee shall have notified the
Certificateholders in writing of the proposed action, the Indenture Trustee
shall have consented to such action in the event any Notes are outstanding and
the Certificateholders shall not have notified the Owner Trustee in writing
prior to the thirtieth (30th) day after such notice is given that such
Certificateholders has withheld consent or provided alternative direction:

(a) the initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of the Loans) and the
compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to the aforementioned claims or lawsuits for collection of
the Loans);

(b) the election by the Trust to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Statutory Trust
Statute);

(c) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(d) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially and adversely affects the interest of any Owner;

(e) the amendment, change or modification of the Transfer and Servicing
Agreement, except to cure any ambiguity or to amend or supplement any provision
in a manner or add any provision that would not materially and adversely affect
the interests of any Owner; or

(f) the appointment pursuant to the Indenture of a successor Note Registrar,
Paying Agent or Indenture Trustee or pursuant to this Agreement of a successor
Certificate Registrar, or the consent to the assignment by the Note Registrar,
Paying Agent, Indenture Trustee or Certificate Registrar of its obligations
under the Indenture or the Agreement, as applicable.

 

16



--------------------------------------------------------------------------------

Section 4.02 Action by Owners with Respect to Certain Matters.

Subject to the provisions and limitations of Section 4.04, the Owner Trustee
shall not have the power, except upon the direction of the Owners, to (a) remove
the Servicer pursuant to Section 8.02 of the Transfer and Servicing Agreement,
(b) except as expressly provided in the Transaction Documents, sell the Loans or
other Trust Assets after the termination of the Indenture, (c) initiate any
claim, suit or proceeding by the Trust or compromise any claim, suit or
proceeding brought by or against the Trust, (d) authorize the merger or
consolidation of the Trust with or into any other statutory trust or entity
(other than in accordance with Section 3.10 of the Indenture) or (e) amend the
Certificate of Trust. The Owner Trustee shall take the actions referred to in
the preceding sentence only upon written instructions signed by the Owners.

Section 4.03 Action by Owners with Respect to Bankruptcy.

Subject to subsection 2.12(b), the Owner Trustee shall not have the power to
commence a voluntary proceeding in a bankruptcy relating to the Trust without
the prior approval of the Owners and the delivery to the Owner Trustee by such
Owners of a certificate certifying that such Owners reasonably believe that the
Trust is insolvent.

Section 4.04 Restrictions on Owners’ Power.

The Owners shall not direct the Owner Trustee to take or to refrain from taking
any action if such action or inaction would be contrary to any obligation of the
Trust or the Owner Trustee under this Agreement or any of the Transaction
Documents or would be contrary to the purpose of this Trust as set forth in
Section 2.03, nor shall the Owner Trustee be obligated to follow any such
direction, if given.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

Section 5.01 Establishment of Trust Account.

(a) The Owner Trustee, for the benefit of the Certificateholder, shall establish
and maintain in the name of the Owner Trustee an Eligible Deposit Account (the
“Certificate Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the
Certificateholder.

(b) The Trust shall possess all right, title and interest in all funds on
deposit from time to time in the Certificate Distribution Account and in all
proceeds thereof. Except as otherwise expressly provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Certificateholders. If, at any time, the
Certificate Distribution Account ceases to be an Eligible Deposit Account, the
Servicer or the Indenture Trustee in accordance with Section 7.01 of the
Transfer and Servicing Agreement establish a new Certificate Distribution
Account as an Eligible Deposit Account and shall transfer any cash and/or any
investments to such new Certificate Distribution Account. The funds in the
Certificate Distribution Account will be held and invested in accordance with
the provisions of Article VII of the Transfer and Servicing Agreement.

 

17



--------------------------------------------------------------------------------

Section 5.02 Application of Trust Funds.

(a) After the Indenture is discharged, the Paying Agent will deposit in the
Certificate Distribution Account amounts received for distribution pursuant
hereto, in the following priority: (i) FIRST, to the Owner Trustee for all fees
and expenses owed thereto and for any other amounts payable pursuant to Article
IX hereof and (ii) SECOND, to the Certificateholders.

(b) Upon request, the Paying Agent shall send to the Certificateholders the
statement or statements provided to the Owner Trustee by the Servicer pursuant
to Section 9.01 of the Transfer and Servicing Agreement with respect to such
Distribution Date.

(c) In the event that any withholding tax is imposed on the Trust’s payment (or
allocation of income) to the Certificateholders, such tax shall reduce the
amount otherwise distributable to the Certificateholders in accordance with this
Section 5.02. The Paying Agent is hereby authorized and directed to retain from
amounts otherwise distributable to the Owners sufficient funds for the payment
of any tax that is legally owed by the Trust (but such authorization shall not
prevent the Owner Trustee from contesting any such tax in appropriate
proceedings, and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings). The amount of any withholding tax imposed with
respect to the Certificateholders shall be treated as cash distributed to such
Certificateholders at the time it is withheld by the Trust and remitted to the
appropriate taxing authority. If there is a possibility that withholding tax is
payable with respect to a distribution, the Paying Agent may in its sole
discretion withhold such amounts in accordance with this subsection 5.02(c).

Section 5.03 Method of Payment.

Subject to subsection 9.01(c) respecting the final payment upon retirement of
the Trust Certificate, distributions required to be made to any
Certificateholder of record on the related Record Date shall be made by wire
transfer of immediately available funds to the bank account of such
Certificateholder appearing in the Certificate Register.

Section 5.04 No Segregation of Moneys; No Interest.

Subject to Sections 5.01 and 5.02, moneys received by the Owner Trustee
hereunder need not be segregated in any manner except to the extent required by
law or the Transfer and Servicing Agreement and may be deposited under such
general conditions as may be prescribed by law, and the Owner Trustee shall not
be liable for any interest thereon.

Section 5.05 Accounting and Reports to the Certificateholder, the Internal
Revenue Service and Others.

The Servicer shall (a) maintain (or cause to be maintained) the books of the
Trust on a fiscal year basis that is consistent with the fiscal year basis used
by the Originator, (b) deliver to the Owners, as may be required by the Code and
applicable Treasury Regulations, such information as may be required to enable
the Owners to prepare its federal and state income tax returns, (c) file any tax
returns relating to the Trust and make such elections as from time to time may
be required or appropriate under any applicable state or federal statute or any
rule or regulation thereunder so as to maintain the federal income tax treatment
for the Trust as set forth

 

18



--------------------------------------------------------------------------------

in Section 2.11, (d) cause any such tax returns to be signed in the manner
required by law and (e) collect or cause to be collected any withholding tax as
described in and in accordance with subsection 5.02(c) with respect to income or
distributions to the Owners.

Section 5.06 Signature on Returns; Tax Matters Partner.

(a) The Trust Depositor shall sign on behalf of the Trust the tax returns of the
Trust.

(b) If Subchapter K of the Code should become applicable to the Trust, the
initial Certificateholder shall be designated the “tax matters partner” of the
Trust pursuant to Section 6231(a)(7)(A) of the Code and applicable Treasury
Regulations.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

Section 6.01 General Authority.

Subject to the provisions and limitations of Sections 2.03 and 2.06, the Owner
Trustee is authorized and directed to execute and deliver the Transaction
Documents to which the Trust is to be a party, each certificate or other
document attached as an exhibit to or contemplated by the Transaction Documents
to which the Trust is to be a party and any amendment or other agreement related
thereto, as evidenced conclusively by the Owner Trustee’s execution thereof. In
addition to the foregoing, the Owner Trustee is authorized, but shall not be
obligated, to take all actions required of the Trust pursuant to the Transaction
Documents. The Owner Trustee is further authorized from time to time to take
such action as the Servicer recommends with respect to the Transaction
Documents.

Section 6.02 General Duties.

Subject to the provisions and limitations of Sections 2.03 and 2.06, it shall be
the duty of the Owner Trustee to discharge (or cause to be discharged through
the Servicer) all of its responsibilities pursuant to the terms of this
Agreement and the Transaction Documents to which the Trust is a party and under
which it has expressly assumed any responsibility and to administer the Trust in
the interest of the Owners, subject to the Transaction Documents and in
accordance with the provisions of this Agreement. Notwithstanding the foregoing,
the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Servicer has agreed in the Transfer and Servicing Agreement to perform any act
or to discharge any duty of the Owner Trustee hereunder or under any Transaction
Document, and the Owner Trustee (in its capacity as such and individually) shall
not be held liable for the default or failure of the Servicer to carry out its
obligations under the Transfer and Servicing Agreement.

Section 6.03 Action Upon Instruction.

(a) Subject to Article IV, in accordance with the terms of the Transaction
Documents, the Owners may by written instruction direct the Owner Trustee in the
management of the Trust.

 

19



--------------------------------------------------------------------------------

(b) The Owner Trustee shall not be required to take any action hereunder or
under any other Transaction Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of the Owner Trustee, is contrary to the terms
hereof or of any other Transaction Document or is otherwise contrary to
Requirements of Law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or under any
other Transaction Document, the Owner Trustee shall promptly give notice (in
such form as shall be appropriate under the circumstances) to the Owners
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of the Owners received, the Owner Trustee shall not be liable on
account of such action to any Person. If the Owner Trustee shall not have
received appropriate instruction within ten days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement and the
other Transaction Documents as it shall deem to be in the best interests of the
Owners, and shall have no liability to any Person for such action or inaction.

(d) In the event that the Owner Trustee is unsure as to the applicability of any
provision of this Agreement or any other Transaction Document, or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement permits any determination by the Owner Trustee or is silent or
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee may give notice (in
such form as shall be appropriate under the circumstances) to the Owners
requesting instruction and, to the extent that the Owner Trustee acts or
refrains from acting in good faith in accordance with any such instruction
received, the Owner Trustee shall not be liable, on account of such action or
inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances), it may, but shall be under no duty to, take or refrain
from taking such action not inconsistent with this Agreement or the other
Transaction Documents as it shall deem to be in the best interests of the
Owners, and shall have no liability to any Person for such action or inaction.

(e) Notwithstanding anything contained herein to the contrary, the Owner Trustee
shall not be required to take any action in any jurisdiction other than in the
State of Delaware if the taking of such action will (i) require the registration
with, licensing by or the taking of any other similar action in respect of, any
state or other Governmental Authority of any jurisdiction other than the State
of Delaware by or with respect to the Owner Trustee; (ii) result in any fee, tax
or other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware being payable by the Owner Trustee; or (iii) subject the Owner Trustee
to personal jurisdiction in any jurisdiction other than the State of Delaware
for causes of action arising from acts unrelated to the consummation of the
transactions by the Owner Trustee contemplated in this Agreement. In the event
that the Owner Trustee has determined that any action set forth in clauses
(i)-(iii) will result in the consequences stated therein, the Servicer and the
Owner Trustee shall appoint one or more Persons to act as co-trustee pursuant to
Section 10.05.

 

20



--------------------------------------------------------------------------------

Section 6.04 No Duties Except as Specified in this Agreement or in Instructions.

The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Owner Trustee is a party, except as expressly provided by the terms of this
Agreement or any document or written instruction received by the Owner Trustee
pursuant to Section 6.03; and no implied duties or obligations shall be read
into this Agreement or any other Transaction Document against the Owner Trustee.
The Owner Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to prepare or file any Commission filing for the Trust or to record
this Agreement or any other Transaction Document, which shall be the
responsibility of the Servicer pursuant to the Transfer and Servicing Agreement.
The Owner Trustee nevertheless agrees that it will, at its own cost and expense,
promptly take all action as may be necessary to discharge any liens on any part
of the Trust Estate that result from actions by, or claims against, the Owner
Trustee in its individual capacity that are not related to the ownership or the
administration of the Trust Estate. The Owner Trustee has not participated in
the preparation of the Offering Memorandum and shall not be liable to any Person
on account of any statement therein or omission therefrom, except as to
information furnished in writing to the Trust specifically for use in connection
with the preparation of the Offering Memorandum or the admission to trading of
the Offered Notes.

Section 6.05 No Action Except Under Specified Documents or Instructions.

The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Estate except (a) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (b) in accordance with the other Transaction Documents and (c) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.03.

Section 6.06 Restrictions.

The Owner Trustee shall not take any action (a) that is inconsistent with the
purposes of the Trust set forth in Section 2.03 or (b) that, to the actual
knowledge of a Responsible Officer of the Owner Trustee, would result in the
Trust becoming taxable as a corporation for federal or state income tax
purposes. The Owners shall not direct the Owner Trustee to take actions that
would violate the provisions of this Section 6.06.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

CONCERNING THE OWNER TRUSTEE

Section 7.01 Acceptance of Trusts and Duties.

The Owner Trustee accepts the trusts hereby created and agrees to perform its
duties hereunder with respect to such trusts but only upon the terms of this
Agreement. The Owner Trustee also agrees to disburse all moneys actually
received by it constituting part of the Trust Estate upon the terms of the
Transaction Documents and this Agreement. The Owner Trustee shall not be
answerable or accountable hereunder or under any other Transaction Document
under any circumstances, except (i) for its own willful misconduct or gross
negligence or (ii) in the case of the inaccuracy of any representation or
warranty contained in Section 7.03 expressly made by the Owner Trustee in its
individual capacity. In particular, but not by way of limitation (and subject to
the exceptions set forth in the preceding sentence):

(a) the Owner Trustee shall not be liable for any error of judgment made by a
Responsible Officer of the Owner Trustee which did not result from gross
negligence on the part of such Responsible Officer;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the Servicer or
any Owner;

(c) no provision of this Agreement or any other Transaction Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any Transaction Document if the Owner Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Transaction Documents, including the
principal of and interest on the Notes;

(e) the Owner Trustee shall not be responsible for or in respect of the validity
or sufficiency of this Agreement or for the due execution hereof by the Trust
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate, or for or in respect of the validity or
sufficiency of the Transaction Documents, other than the certificate of
authentication on the Trust Certificate, and the Owner Trustee shall in no event
assume or incur any liability, duty, or obligation to any Noteholder or to any
Owner, other than as expressly provided for herein or expressly agreed to in the
Transaction Documents;

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Servicer, the Trust Depositor, the Indenture Trustee or the Servicer under any
of the Transaction Documents or otherwise and the Owner Trustee shall have no
obligation or liability to perform the obligations of the Trust under this
Agreement or the other Transaction Documents that are required to be performed
by the Servicer under the Transfer and Servicing Agreement (including pursuant
to Section 5.03 thereof), the Indenture Trustee under the Indenture or the
Servicer or the Trust Depositor under the Transfer and Servicing Agreement; and

 

22



--------------------------------------------------------------------------------

(g) the Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Transaction Document, at the request, order or direction of the
Owners, unless such Owner has offered to the Owner Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities that may be
incurred by the Owner Trustee therein or thereby. The right of the Owner Trustee
to perform any discretionary act enumerated in this Agreement or in any other
Transaction Document shall not be construed as a duty, and the Owner Trustee
shall not be answerable for other than its negligence or willful misconduct in
the performance of any such act.

Section 7.02 Furnishing of Documents.

The Owner Trustee shall furnish to the Owners promptly upon receipt of a written
request therefor, duplicates or copies of all reports, notices, requests,
demands, certificates, financial statements and any other instruments furnished
to the Owner Trustee under the Transaction Documents.

Section 7.03 Representations and Warranties.

The Owner Trustee hereby represents and warrants to the Trust Depositor and the
Owners that:

(a) It is a limited purpose trust company duly organized and validly existing in
good standing under the laws of the State of Delaware. It has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof, will (i) contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it,
(ii) constitute any default under its charter documents, bylaws or any
indenture, mortgage, contract, agreement or instrument to which it is a party or
by which any of its properties may be bound, or (iii) result in the creation or
imposition of any lien, charge or encumbrance on the Trust Estate resulting from
actions by or claims against the Owner Trustee individually which are unrelated
to this Agreement or the other Transaction Documents.

Section 7.04 Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Owner
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any entity as conclusive evidence that such resolution
has been duly adopted by such body and that the same is in full force and
effect. As to any fact or

 

23



--------------------------------------------------------------------------------

matter the method of determination of which is not specifically prescribed
herein, the Owner Trustee may for all purposes hereof rely on a certificate,
signed by the president or any vice president or by the treasurer or other
authorized officers of the relevant party, as to such fact or matter and such
certificate shall constitute full protection to the Owner Trustee for any action
taken or omitted to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the other
Transaction Documents, the Owner Trustee may, at the expense of the Trust
Depositor, (i) act directly or through its agents or attorneys pursuant to
agreements entered into by any of them, and the Owner Trustee shall not be
liable for the conduct or misconduct of such agents or attorneys as shall have
been selected by the Owner Trustee with reasonable care, and (ii) consult with
counsel, accountants and other skilled Persons to be selected with reasonable
care and employed by it. The Owner Trustee shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the written
opinion or advice of any such counsel, accountants or other such Persons.

Section 7.05 Not Acting in Individual Capacity.

Except as provided in this Article VII, in accepting the trusts hereby created,
M&T Trust Company of Delaware acts solely as Owner Trustee hereunder and not in
its individual capacity, and all Persons having any claim against the Owner
Trustee by reason of the transactions contemplated by this Agreement or any
other Transaction Document shall look only to the Trust Estate for payment or
satisfaction thereof.

Section 7.06 Owner Trustee Not Liable for Trust Certificates, Notes or
Contracts.

The recitals contained herein and in each Trust Certificate (other than the
signature and countersignature of the Owner Trustee and the certificate of
authentication on the Trust Certificates) shall be taken as the statements of
the Trust Depositor, and the Owner Trustee assumes no responsibility for the
correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, any other Transaction Document or the
Trust Certificates (other than the signature and countersignature of the Owner
Trustee and the certificate of authentication on the Trust Certificates) or the
Notes, or of any Loan or related documents. The Owner Trustee shall at no time
have any responsibility or liability for or with respect to the legality,
validity and enforceability of any Loan, or the perfection and priority of any
security interest created by any Loan in any Collateral or the maintenance of
any such perfection and priority, or for or with respect to the sufficiency of
the Trust Estate or its ability to generate the payments to be distributed to
the Certificateholder under this Agreement or the Noteholders under the
Indenture, including, without limitation, (a) the existence, condition and
ownership of any Collateral; (b) the existence and enforceability of any
insurance thereon; (c) the existence and contents of any Loan on any computer or
other record thereof; (d) the validity of the assignment of any Loan to the
Trust or of any intervening assignment; (e) the completeness of any Loan;
(f) the performance or enforcement of any Loan; (g) the compliance by the Trust
Depositor or the Servicer with any warranty or representation made under any
Transaction Document or in any related document or the accuracy of any such
warranty or representation; or (h) any action of the Servicer, the Indenture
Trustee, the Servicer or any subservicer taken in the name of the Owner Trustee.

 

24



--------------------------------------------------------------------------------

Section 7.07 Owner Trustee May Own Trust Certificates and Notes.

The Owner Trustee in its individual or any other capacity may become the owner
or pledgee of the Trust Certificates or Notes and may deal with the Trust
Depositor, the Servicer, the Indenture Trustee and the Servicer in banking
transactions with the same rights as it would have if it were not Owner Trustee.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

Section 8.01 Owner Trustee’s Fees and Expenses.

The Owner Trustee shall receive from the Servicer or the Trust as compensation
for its services hereunder such fees as have been separately agreed upon and
which shall be paid consistent with Section 5.19 and Section 7.05 of the
Transfer and Servicing Agreement. Additionally, the Owner Trustee shall be
entitled to be reimbursed by the Trust or Servicer for its other reasonable
expenses hereunder, including the reasonable compensation, expenses and
disbursements of such agents, representatives, experts and counsel as the Owner
Trustee may employ in connection with the exercise and performance of its rights
and its duties hereunder.

Section 8.02 Indemnification.

The Trust and the Servicer, jointly and severally, shall be liable as primary
obligor for, and shall indemnify the Owner Trustee and its successors, assigns
and servants (collectively, the “Indemnified Parties”) from and against, any and
all liabilities, obligations, losses, damages, taxes, claims, actions and suits,
and any and all reasonable costs, expenses and disbursements (including
reasonable legal fees and expenses) of any kind and nature whatsoever
(collectively, “Expenses”) which may at any time be imposed on, incurred by or
asserted against the Owner Trustee or any Indemnified Party in any way relating
to or arising out of this Agreement, the other Transaction Documents, the Trust
Estate, the administration of the Trust Estate or the action or inaction of the
Owner Trustee hereunder, except only that the Trust and the Servicer shall not
be liable for or required to indemnify an Indemnified Party from and against
Expenses arising or resulting from any of the matters described in the third
sentence of Section 7.01; provided that the Trust shall only be liable for or
required to indemnify an Indemnified Party to the extent provided in
Section 7.05 of the Transfer and Servicing Agreement. The indemnities contained
in this Section 8.02 shall survive the resignation or termination of the Owner
Trustee or the termination of this Agreement. In the event of any claim, action
or proceeding for which indemnity will be sought pursuant to this Section 8.02,
the Owner Trustee’s choice of legal counsel shall be subject to the approval of
the Trust Depositor, which approval shall not be unreasonably withheld.

 

25



--------------------------------------------------------------------------------

Section 8.03 Payments to the Owner Trustee.

Any amounts paid to the Owner Trustee pursuant to this Article VIII shall be
deemed not to be a part of the Trust Estate immediately after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

Section 9.01 Termination of Trust Agreement.

(a) This Trust shall dissolve and terminate in accordance with Section 3808 of
the Statutory Trust Statute upon the earlier of (i) the day following the final
distribution by the Owner Trustee of all moneys or other property or proceeds of
the Trust Estate in accordance with the terms of the Indenture, the Transfer and
Servicing Agreement and Article V; provided that, the Trust Depositor shall have
delivered a written notice to the Owner Trustee electing to terminate the Trust,
and (ii) the time provided in Section 9.02. The bankruptcy, liquidation,
dissolution, death or incapacity of any Owner, other than the Trust Depositor as
described in Section 9.02, shall not (x) operate to terminate this Agreement or
the Trust, (y) entitle such Owner’s legal representatives or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of all or any part of the Trust or Trust Estate or (z) otherwise
affect the rights, obligations and liabilities of the parties hereto.

(b) Except as provided in subsection 9.01(a), neither the Trust Depositor nor
any Holder shall be entitled to revoke or terminate the Trust.

(c) Notice of any dissolution of the Trust, specifying the Payment Date upon
which the Certificateholders shall surrender their Trust Certificates to the
Paying Agent for payment of the final distribution and cancellation, shall be
given by the Owner Trustee by letter to the Certificateholder mailed within five
Business Days of receipt of notice of termination from the Servicer given
pursuant to Section 10.01 of the Transfer and Servicing Agreement, stating
(i) the Payment Date upon or with respect to which final payment of the Trust
Certificates shall be made upon presentation and surrender of the Trust
Certificates at the office of the Paying Agent therein designated, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Distribution Date is not applicable, payments being made only
upon presentation and surrender of the Trust Certificates at the office of the
Paying Agent therein specified. The Owner Trustee shall give such notice to the
Certificate Registrar (if other than the Owner Trustee) and the Paying Agent at
the time such notice is given to the Certificateholder. Upon presentation and
surrender of the Trust Certificates, the Paying Agent shall cause to be
distributed to the Certificateholder amounts distributable on such Payment Date
pursuant to Section 5.02 after payment by the Trust or the Servicer of any
expenses incurred pursuant to Section 9.01(e).

(d) In the event that a Certificateholder shall not surrender its Trust
Certificate(s) for cancellation within six months after the date specified in
the above mentioned written notice, the Owner Trustee shall give a second
written notice to such Certificateholder to surrender its Trust Certificate(s)
for cancellation and receive the final distribution with respect thereto. If
within

 

26



--------------------------------------------------------------------------------

one year after the second notice the Trust Certificate(s) shall not have been
surrendered for cancellation, the Owner Trustee may take appropriate steps, or
may appoint an agent to take appropriate steps, to contact the Certificateholder
concerning surrender of its Trust Certificates, and the cost thereof shall be
paid out of the funds and other assets that shall remain subject to this
Agreement. Any funds remaining in the Trust after exhaustion of such remedies
shall be distributed by the Owner Trustee to the Trust Depositor.

(e) Upon the winding up of the Trust and payment of all liabilities in
accordance with Section 3808 of the Statutory Trust Statute, the Owner Trustee
shall cause the Certificate of Trust to be canceled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute at which time the Trust shall
terminate. The Servicer shall be the liquidator of the Trust.

Section 9.02 Dissolution upon Bankruptcy of Trust Depositor or Withdrawal or
Removal of Trust Depositor.

In the event that an Insolvency Event shall occur with respect to the Trust
Depositor, the Trust shall dissolve in accordance with Section 9.01, 90 days
after the date of such event, unless, within such 90 day period, the Owner
Trustee shall have received written instructions from the Required Holders not
to dissolve the Trust. Promptly after the occurrence of any Insolvency Event
with respect to the Trust Depositor or the Trust, the Trust Depositor shall give
the Indenture Trustee, the Owner Trustee and each Swap Counterparty written
notice thereof, and the Indenture Trustee shall give prompt written notice to
the Noteholders thereof. Upon a dissolution pursuant to this Section 9.02, the
Owner Trustee shall direct the Indenture Trustee promptly to sell, at the
expense of the Trust, the Trust Estate in a commercially reasonable manner and
on commercially reasonable terms. It shall be a condition precedent to such
dissolution that each Swap be terminated in accordance with its terms and all
amounts including Swap Breakage Costs owed to the Swap Counterparties shall be
paid in full. The proceeds of such a sale of the Trust Estate shall be treated
as Collections under the Transfer and Servicing Agreement.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

Section 10.01 Eligibility Requirements for Owner Trustee.

The Owner Trustee shall at all times be a Person (a) satisfying the provisions
of Section 3807(a) of the Statutory Trust Statute, (b) authorized to exercise
corporate trust powers, (c) having (or having a parent that has) a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal or state authorities, and (d) having (or having a parent
that has) a rating of at least Baa3 by Moody’s and BBB- by Fitch (if rated by
Fitch). If such corporation shall publish reports of condition at least annually
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 10.01, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section 10.01, the Owner Trustee shall resign immediately
in the manner and with the effect specified in Section 10.02.

 

27



--------------------------------------------------------------------------------

Section 10.02 Resignation or Removal of Owner Trustee.

(a) The Owner Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Servicer. Upon receiving
such notice of resignation, the Servicer shall promptly appoint a successor
Owner Trustee by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Owner Trustee and one copy to the successor
Owner Trustee. If no successor Owner Trustee shall have been so appointed and
have accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee. Any successor
Owner Trustee appointed hereunder shall promptly file an amendment to the
Certificate of Trust to the extent required by Delaware law.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign after written request
therefor by the Servicer, or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Servicer
may remove the Owner Trustee. If the Servicer shall remove the Owner Trustee
under the authority of the immediately preceding sentence, the Servicer shall
promptly appoint a successor Owner Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the outgoing Owner Trustee so
removed and one copy to the successor Owner Trustee, and shall pay all fees owed
to the outgoing Owner Trustee.

(b) Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section 10.02
shall not become effective until acceptance of appointment by the successor
Owner Trustee pursuant to Section 10.03 and payment of all fees and expenses
owed to the outgoing Owner Trustee. The Servicer shall provide notice of such
resignation or removal of the Owner Trustee to each Rating Agency and each Swap
Counterparty.

Section 10.03 Successor Owner Trustee.

(a) Any successor Owner Trustee appointed pursuant to Section 10.02 shall
execute, acknowledge and deliver to the Servicer, and to its predecessor Owner
Trustee, an instrument accepting such appointment under this Agreement, and
thereupon the resignation or removal of the predecessor Owner Trustee shall
become effective, and such successor Owner Trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor under this Agreement, with like effect
as if originally named as Owner Trustee. The predecessor Owner Trustee shall
upon payment of its fees and expenses deliver to the successor Owner Trustee all
documents and statements and monies held by it under this Agreement; and the
Servicer and the predecessor Owner Trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Owner Trustee all such rights,
powers, duties and obligations.

 

28



--------------------------------------------------------------------------------

(b) No successor Owner Trustee shall accept appointment as provided in this
Section 10.03 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 10.01.

(c) Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 10.03, the Servicer shall mail notice thereof to the Certificateholder,
the Indenture Trustee, the Noteholders, the Swap Counterparties and each Rating
Agency. If the Servicer shall fail to mail such notice within ten days after
acceptance of such appointment by the successor Owner Trustee, the successor
Owner Trustee shall cause such notice to be mailed at the expense of the
Servicer.

Section 10.04 Merger or Consolidation of Owner Trustee.

Any corporation into which the Owner Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Owner Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Owner Trustee, shall be the successor of the Owner Trustee
hereunder, without the execution or filing of any instrument or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided that such corporation shall be eligible pursuant to
Section 10.01; and provided further that the Owner Trustee shall mail notice of
such merger or consolidation to each Rating Agency and each Swap Counterparty.

Section 10.05 Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Estate or any Collateral may at the time be located, the Servicer
and the Owner Trustee acting jointly shall have the power and shall execute and
deliver all instruments to appoint one or more Persons approved by the Servicer
and Owner Trustee to act as co-trustee, jointly with the Owner Trustee, or as
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person, in such capacity, such title to the Trust or any
part thereof and, subject to the other provisions of this Section 10.05, such
powers, duties, obligations, rights and trusts as the Servicer and the Owner
Trustee may consider necessary or desirable. If the Servicer shall not have
joined in such appointment within 15 days after the receipt by it of a request
so to do, the Owner Trustee alone shall have the power to make such appointment.
No co-trustee or separate trustee under this Agreement shall be required to meet
the terms of eligibility as a successor Owner Trustee pursuant to Section 10.01
and no notice of the appointment of any co-trustee or separate trustee shall be
required pursuant to Section 10.03.

(b) Each separate trustee and co-trustee shall, to the extent permitted by
Requirements of Law, be appointed and act subject to the following provisions
and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee

 

29



--------------------------------------------------------------------------------

and such separate trustee or co-trustee jointly (it being understood that such
separate trustee or co-trustee is not authorized to act separately without the
Owner Trustee joining in such act), except to the extent that under any law of
any jurisdiction in which any particular act or acts are to be performed the
Owner Trustee shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Servicer and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article X. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of or affording protection to, the Owner
Trustee. Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Servicer.

(d) Any separate trustee or co-trustee may at any time appoint the Owner Trustee
as its agent or attorney-in-fact with full power and authority, to the extent
not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Supplements and Amendments.

(a) The Agreement may be amended by the Trust Depositor and the Owner Trustee,
without the consent of any of the Noteholders, the Certificateholders or the
Swap Counterparties, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or to add any other provisions with respect to
matters or questions arising under this Agreement that shall not be inconsistent
with the provisions of this Agreement; provided that any such action shall not,
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any Noteholder, the Certificateholders or any Swap
Counterparty.

 

30



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by the Trust Depositor,
and the Owner Trustee, with the consent of the Required Holders and each Swap
Counterparty, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement, or of modifying
in any manner the rights of the Noteholders, the Swap Counterparties or the
Certificateholders; provided that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, (i) collections
of payments on Loans or distributions that shall be required to be made for the
benefit of the Noteholders or the Certificateholders, or (ii) eliminate the
Certificateholders’ consent or reduce the aforesaid percentage of the
Outstanding Amount of the Notes required to consent to any such amendment,
without the consent of the Holders of all outstanding Notes and the Trust
Certificates.

(c) Prior to the execution of any such amendment or consent, the Trust Depositor
shall furnish written notification of the substance of such amendment or
consent, together with a copy thereof, to the Indenture Trustee, the Servicer
and each Rating Agency.

(d) Promptly after the execution of any such amendment or consent, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to each Noteholder, the Certificateholders and each Swap Counterparty.
It shall not be necessary for the consent of the Certificateholders,
Noteholders, Swap Counterparties or the Indenture Trustee pursuant to this
Section 11.01 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents (and any other consents of the
Certificateholders, Noteholders or Swap Counterparties provided for in this
Agreement or in any other Transaction Document) and of evidencing the
authorization of the execution thereof by the Certificateholders, Noteholders
and Swap Counterparties shall be subject to such reasonable requirements as the
Owner Trustee may prescribe.

(e) Promptly after the execution of any amendment to the Certificate of Trust,
the Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

(f) Prior to the execution of any amendment to this Agreement or the Certificate
of Trust, the Owner Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the Transaction Documents. The Owner Trustee
may, but shall not be obligated to, enter into any such amendment that affects
the Owner Trustee’s own rights, duties or immunities under this Agreement or
otherwise.

Section 11.02 No Legal Title to Trust Estate in Owners.

The Owners shall not have legal title to any part of the Trust Estate. The
Owners shall be entitled to receive distributions with respect to its undivided
ownership interest herein only in accordance with Articles V and IX. No
transfer, by operation of law or otherwise, of any right, title or interest of
the Owners to and in its ownership interest in the Trust Estate shall operate to
terminate this Agreement or the trusts hereunder or entitle any transferee to an
accounting or to the transfer to it of legal title to any part of the Trust
Estate.

 

31



--------------------------------------------------------------------------------

Section 11.03 Limitations on Rights of Others.

Except as provided in Section 2.07, the provisions of this Agreement are solely
for the benefit of the Owner Trustee, the Trust Depositor, the Owners, the
Servicer and, to the extent expressly provided herein, the Indenture Trustee and
the Noteholders, and nothing in this Agreement (other than Section 2.07),
whether express or implied, shall be construed to give to any other Person any
legal or equitable right, remedy or claim in the Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.

Section 11.04 Notices.

All notices, demands, certificates, requests and communications hereunder
(“Notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to an authorized
officer of the party to which sent, or (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt, in all cases addressed
to the recipient as follows:

 

  (i) if to the Servicer or any Seller:

 

       American Capital Strategies, Ltd.

       2 Bethesda Metro Center, 14th Floor

       Bethesda, Maryland 20814

       Attention: Compliance Officer

       Facsimile No.: (301) 654-6714

 

  (ii) if to the Trust Depositor:

 

       ACAS Business Loan LLC, 2006-1

       2 Bethesda Metro Center, 14th Floor

       Bethesda, Maryland 20814

       Attention: Compliance Officer

       Facsimile No.: (301) 654-6714

 

  (iii) if to the Indenture Trustee:

 

       Wells Fargo Bank, National Association

       Sixth Street and Marquette Avenue

       MAC N9311-161

       Minneapolis, Minnesota 55479

       Attention: Corporate Trust Services/Asset Backed

                      Administration

       Facsimile No.: (612) 667-3464

 

32



--------------------------------------------------------------------------------

  (iv) if to the Owner Trustee:

 

       M&T Trust Company of Delaware

       1220 North Market Street, Suite 202

       Wilmington, Delaware 19801

       Attention: Robert D. Brown

       Facsimile No.: (302) 661-2266

 

  (v) if to S&P:

 

       Standard & Poor’s Inc.

       55 Water Street, 41st Floor

       New York, New York 10041

       Attention: Surveillance: CDO Surveillance

       Facsimile No.: (212) 438-2662

       email: cdo_surveillance@sandp.com

 

  (vi) if to Moody’s:

 

       Moody’s Investors Service, Inc.

       99 Church Street

       New York, New York 10007

       Attention: CDO Monitoring Department

       Facsimile No. : (212) 553-3707

       email: cdomonitoring@moodys. com

 

  (vii) if to Fitch:

 

       Fitch, Inc.

       One State Street Plaza

       New York, New York 10004

       Attention: CDO Surveillance

       Facsimile No.: (212) 514-6501

       email: cdo.surveillance@fitchratings.com

 

  (viii) if to the Initial Purchasers:

 

       Wachovia Capital Markets, LLC

       Citigroup Global Markets Inc.

       Banc of America Securities LLC

       BMO Capital Markets Corp.

       Credit Suisse Securities (USA) LLC

       Dresdner Kleinwort Wasserstein Securities LLC

       WestLB AG, London Branch

       c/o Wachovia Capital Markets, LLC

       One Wachovia Center, Mail Code: NC0610

       301 South College Street

       Charlotte, North Carolina 28288-0610

       Attention: Asset Securitization Division

       Facsimile No.: (704) 383-4012

 

33



--------------------------------------------------------------------------------

  (ix) if to the Swap Counterparties:

 

       At the address set forth for such party in the applicable Swap.

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

Section 11.05 Severability of Provisions.

If any one or more of the covenants, agreements, provisions, or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Trust Certificates or the rights of the Holder thereof, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

Section 11.06 Counterparts.

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 11.07 Successors and Assigns.

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, each of the Trust Depositor and the Owner Trustee and their
respective successors and permitted assigns, and each Owner and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by an Owner shall bind the
successors and assigns of such Owner.

Section 11.08 No Petition.

The Owner Trustee, by entering into this Agreement, each Certificateholder, by
accepting a Trust Certificate, and the Indenture Trustee, each Noteholder and
each Swap Counterparty, by accepting the benefits of this Agreement, covenants
and agrees that, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the payment in full of all
amounts owing in respect of each Class of Notes rated by any Rating Agency, it
will not institute against Trust Depositor or the Trust, or join any other
Person in instituting against the Trust Depositor or the Trust, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States; provided that nothing herein shall prohibit the Indenture Trustee
from filing proofs of claim or otherwise participating in any such proceedings
instituted by any other Person. This Section 11.08 will survive the termination
of this Agreement.

 

34



--------------------------------------------------------------------------------

Section 11.09 No Recourse.

Each Certificateholder by accepting a Trust Certificate acknowledges that such
Certificateholder’s Trust Certificate represent beneficial interests in the
Trust only and do not represent interests in or obligations of the Trust
Depositor, the Servicer, the Originator, the Servicer, the Owner Trustee, the
Indenture Trustee or any of the respective Affiliates, and no recourse may be
had against such parties or their assets, except as may be expressly set forth
or contemplated in this Agreement, the Trust Certificates or the other
Transaction Documents. The Owner by accepting a Trust Certificate
(a) acknowledges that such Trust Certificate represents a beneficial interest in
the Trust and Trust Assets only and does not represent an interest in or an
obligation of the Trust Depositor, the Servicer, the Originator, the Servicer,
the Owner Trustee, the Indenture Trustee, or any Affiliate of the foregoing, and
no recourse may be had against any such party or their assets, except as may be
expressly set forth or contemplated in the Transaction Documents and (b) enters
into the undertakings and agreements provided for such Certificateholder set
forth in Section 13.09 of the Transfer and Servicing Agreement. The right to
distributions of Trust Assets or the proceeds thereof arising under this
Agreement or the Trust Certificates shall be payable solely in accordance with
the priority set forth in Section 7.05 of the Transfer and Servicing Agreement
until the final discharge of the Indenture, and no Owner or Certificateholder
shall have any recourse against the Trust except in accordance therewith. The
provisions of this Section 11.09 shall survive any termination of this
Agreement.

Section 11.10 Headings.

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 11.11 Governing Law and Jury Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS; AND

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PERSON HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SUBSECTION 11.11(b).

 

35



--------------------------------------------------------------------------------

Section 11.12 Trust Certificate Transfer Restrictions.

The Trust Certificates may not be acquired by, for the account of or with any
assets of a Benefit Plan. By accepting and holding a Trust Certificate, the
Holder thereof shall be deemed to have represented and warranted that it is not,
and is not acting for the account of or with any assets of, a Benefit Plan nor
will it hold such Trust Certificate if the Trust Certificate is subsequently
deemed to be a Benefit Plan asset.

[Remainder of Page Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the day
and year first above written.

 

ACAS BUSINESS LOAN LLC, 2006-1, as the

Trust Depositor

By:  

/s/ John Hooker

Name:   John Hooker Title:   Vice President

M&T TRUST COMPANY OF DELAWARE, as

the Owner Trustee, Certificate Registrar, and

Paying Agent

By:  

/s/ Robert Brown

Name:   Robert Brown Title:   Robert Brown

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:  

/s/ John Hooker

Name:   John Hooker Title:   Vice President

Amended and Restated Trust Agreement

ACAS Business Loan Trust 2006-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRUST CERTIFICATE

THIS TRUST CERTIFICATE (“TRUST CERTIFICATE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS
TRUST CERTIFICATE MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS AND TO A PERSON WHO HAS
FURNISHED TO THE OWNER TRUSTEE (A) AN INVESTMENT LETTER TO THE EFFECT THAT SUCH
PURCHASER IS THE TRUST DEPOSITOR OR AN AFFILIATE THEREOF, OR AN INSTITUTIONAL
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a)(1)-(3) or (7) UNDER THE
SECURITIES ACT AND (B) IF REQUIRED, AN OPINION OF COUNSEL SATISFACTORY TO THE
OWNER TRUSTEE.

NEITHER THIS TRUST CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY, FOR THE ACCOUNT OF OR
WITH ANY ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT
IS SUBJECT TO TITLE I OF ERISA, (B) A PLAN DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR (C) ANY
ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN
OR PLAN BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE
ENTITY (INCLUDING, WITHOUT LIMITATION, INSURANCE COMPANY GENERAL ACCOUNTS). BY
ACCEPTING AND HOLDING THIS TRUST CERTIFICATE, THE HOLDER HEREOF SHALL BE DEEMED
TO HAVE REPRESENTED AND WARRANTED THAT IT IS NOT AND FOR THE ENTIRE PERIOD OF
ITS HOLDING WILL NOT BE ANY OF THE FOREGOING ENTITIES AND IS NOT AND FOR THE
ENTIRE PERIOD OF ITS HOLDING WILL NOT BE ACTING FOR THE ACCOUNT OF OR WITH ANY
ASSETS OF ANY OF THE FOREGOING ENTITIES. FURTHER, THIS TRUST CERTIFICATE MAY BE
TRANSFERRED ONLY TO A UNITED STATES PERSON WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE.

IF THE TRANSFEREE OF A CLASS E NOTE AND TRUST CERTIFICATE IS A PARTNERSHIP, A
LIMITED LIABILITY COMPANY, A GRANTOR TRUST (WITHIN THE MEANING OF SECTIONS
671-679 OF THE CODE) OR AN S CORPORATION (WITHIN THE MEANING OF SECTION 1361 OF
THE CODE) (EACH A “FLOW-THROUGH ENTITY”), EXCEPT AS PREVIOUSLY DISCLOSED TO THE
TRUST DEPOSITOR IN WRITING, NO PERSON OR ENTITY WILL OWN, DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE FLOW-THROUGH ENTITIES, AN INTEREST IN THE TRANSFEREE SUCH
THAT MORE THAN 65% OF THE VALUE OF THE PERSON’S INTEREST IN THE PURCHASER IS
ATTRIBUTABLE TO THE TRANSFEREE’S INVESTMENT IN THE TRUST.

 

A-2



--------------------------------------------------------------------------------

THIS TRUST CERTIFICATE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY.

NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE TRUST CERTIFICATES
(A “TRANSFER”) SHALL BE MADE UNLESS (1) SIMULTANEOUSLY WITH THE TRANSFER A
PROPORTIONATE AMOUNT OF CLASS E NOTES ARE TRANSFERRED SO THAT THE RATIO OF THE
PERCENTAGE INTEREST OF THE TRUST CERTIFICATES SO TRANSFERRED TO ALL TRUST
CERTIFICATES AND THE RATIO OF THE PERCENTAGE INTEREST OF THE CLASS E NOTES SO
TRANSFERRED TO THE PERCENTAGE INTEREST OF ALL CLASS E NOTES ARE EQUAL, (2) THE
TRANSFERS OF THE TRUST CERTIFICATES AND CLASS E NOTES REFERRED TO HEREIN ARE
MADE TO THE SAME PERSON AND (3) THE PERCENTAGE INTEREST OF THE TRUST
CERTIFICATES AND CLASS E NOTES, RESPECTIVELY, SO TRANSFERRED IS NO LESS THAN TEN
(10%) PERCENT.

 

NUMBER                        CUSIP NO.                        PERCENTAGE
INTEREST:                     

 

A-3



--------------------------------------------------------------------------------

ACAS BUSINESS LOAN TRUST 2006-1

TRUST CERTIFICATE

This Trust Certificate evidences a beneficial ownership interest in the Trust,
as defined below, the property of which includes primarily the Loans transferred
to the Trust by ACAS Business Loan LLC, 2006-1.

(This Trust Certificate does not represent an interest in or obligation of the
Trust Depositor (as defined below), the Servicer (as defined below) or the Owner
Trustee (as defined below) (as such or in their individual capacities) or any of
their respective affiliates, except to the extent described below.)

THIS CERTIFIES THAT ACAS BUSINESS LOAN LLC, 2006-1 is the registered owner of
the nonassessable, fully paid, beneficial ownership interest in ACAS BUSINESS
LOAN TRUST 2006-1 (the “Trust”) formed by ACAS Business Loan LLC, 2006-1, in the
Percentage Interest evidenced hereby.

The Trust is governed by an Amended and Restated Trust Agreement, dated as of
July 28, 2006 (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Trust Agreement”), among ACAS
Business Loan LLC, 2006-1, as trust depositor (the “Trust Depositor”), M&T Trust
Company of Delaware, as owner trustee (the “Owner Trustee”) and American Capital
Strategies, Ltd., as the servicer (the “Servicer”), a summary of certain of the
pertinent provisions of which is set forth below. To the extent not otherwise
defined herein, the capitalized terms used herein have the meanings assigned to
them in the Trust Agreement or the Transfer and Servicing Agreement (as defined
in the Trust Agreement).

This Trust Certificate is one of a duly authorized issue of ACAS Business Loan
Trust 2006-1 Trust Certificates (herein called the “Trust Certificates”). This
Trust Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Trust Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Under the Trust Agreement, there will be distributed on each Payment Date, to
the Person in whose name this Trust Certificate is registered at the close of
business on the Record Date, such Certificateholder’s Percentage Interest in the
amount to be distributed to Certificateholders on such Payment Date pursuant to
the terms of the Trust Agreement, the Transfer and Servicing Agreement and the
Indenture.

The Holder of this Trust Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Trust Certificate are subordinated to
the rights of the Noteholders as described in the Transfer and Servicing
Agreement and the Indenture.

It is the intent of the Trust Depositor, the Servicer, the Holders of the Class
E Note and the Certificateholders that, for purposes of federal income taxes, in
the event that the Trust Certificates and the Class E Notes are owned by more
than one Holder, the Trust will be treated as a partnership, the partners of
which are the Certificateholders and the Holders of the Class E

 

A-4



--------------------------------------------------------------------------------

Notes and, in the event that the Trust Certificates and the Class E Notes are
all owned by a single holder, the Trust will be treated as a division of such
holder. The Certificateholders and the Holders of the Class E Notes, by
acceptance of a Trust Certificate and a Class E Note, respectively, agree to
treat the Trust Certificates and Class E Notes as equity and to take no action
inconsistent with the treatment of, the Trust and the Trust Certificates and
Class E Notes for such tax purposes as just described.

Each Certificateholder, by its acceptance of a Trust Certificate, covenants and
agrees that such Certificateholder will not, prior to the date which is one year
and one day (or such longer preference period as shall then be in effect) after
the termination of the Indenture, institute against the Trust or the Trust
Depositor, or join in any institution against the Trust or the Trust Depositor
of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Trust Certificates, the Notes, the Trust Agreement or any of the other
Transaction Documents.

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by the Paying Agent by wire transfer or check mailed to the
Certificateholder of record in the Certificate Register without the presentation
or surrender of this Trust Certificate or the making of any notation hereon.
Except as otherwise provided in the Trust Agreement and notwithstanding the
above, the final distribution on this Trust Certificate will be made after due
notice by the Owner Trustee of the pendency of such distribution and only upon
presentation and surrender of this Trust Certificate at the office or agency
maintained for that purpose by the Paying Agent.

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or the Certificate Registrar, by manual
signature, this Trust Certificate shall not entitle the Holder hereof to any
benefit under the Trust Agreement or the Transfer and Servicing Agreement or be
valid for any purpose.

THIS TRUST CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[Remainder of page left intentionally blank]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee or the Certificate Registrar, on behalf of
the Trust and not in its individual capacity, has caused this Trust Certificate
to be duly executed.

Date:

 

ACAS BUSINESS LOAN TRUST 2006-1 By:  

M&T TRUST COMPANY OF

DELAWARE, solely as Owner Trustee and

not in its individual capacity

By:  

 

  Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Trust Certificates of ACAS Business Loan Trust 2006-1
referred to in the within-mentioned Trust Agreement.

Date:

 

M&T TRUST COMPANY OF DELAWARE,

solely as Owner Trustee and not in its individual

capacity

By:  

 

  Authorized Signatory   or

M&T TRUST COMPANY OF DELAWARE, as

Certificate Registrar

By:  

 

  Authorized Signatory

 

A-6



--------------------------------------------------------------------------------

[REVERSE OF TRUST CERTIFICATE]

The Trust Certificates do not represent an obligation of, or an interest in, the
Trust Depositor, the Servicer, the Owner Trustee or any affiliates of any of
them and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated herein or in the Trust Agreement, the
Indenture or the Transaction Documents. In addition, this Trust Certificate is
not guaranteed by any governmental agency or instrumentality and is limited in
right of payment to certain collections and recoveries with respect to the Loans
(and certain other amounts), all as more specifically set forth herein and in
the Transaction Documents. A copy of each of the Transaction Documents may be
examined by any Certificateholder upon written request during normal business
hours at the principal office of the Trust Depositor and at such other places,
if any, designated by the Trust Depositor.

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Trust Depositor and the rights of the Certificateholders under the Trust
Agreement at any time, by the Trust Depositor and the Owner Trustee with the
consent of the Required Holders. Any such consent by the Required Holders shall
be conclusive and binding on such Holder and on all future Holders of this Trust
Certificate and of any Trust Certificate issued upon the transfer hereof or in
exchange herefor or in lieu hereof, whether or not notation of such consent is
made upon this Trust Certificate. The Trust Agreement also permits the amendment
thereof, in certain limited circumstances, without the consent of the Holders of
any of the Trust Certificates.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Trust Certificate is registerable in the
Certificate Register upon surrender of this Trust Certificate for registration
of transfer at the offices or agencies of the Certificate Registrar, accompanied
by a written instrument of transfer in form satisfactory to the Owner Trustee
and the Certificate Registrar duly executed by the Holder hereof or such
Holder’s attorney duly authorized in writing, and thereupon one or more new
Trust Certificates of authorized denominations evidencing the same aggregate
interest in the Trust will be issued to the designated transferee. The initial
Certificate Registrar appointed under the Trust Agreement is the Owner Trustee.

The Trust Certificates are issuable only as registered Trust Certificates
without coupons in minimum Percentage Interests of 10% and integral multiples of
1% in excess thereof; provided that one Trust Certificate may be issued in a
different denomination. As provided in the Trust Agreement and subject to
certain limitations therein set forth, Trust Certificates are exchangeable for
new Trust Certificates of authorized denominations evidencing the same aggregate
denomination, as requested by the Holder surrendering the same. No service
charge will be made for any such registration of transfer or exchange, but the
Owner Trustee or the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge payable in connection
therewith.

The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.

 

A-7



--------------------------------------------------------------------------------

This Trust Certificate may not be transferred directly or indirectly to (a) an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (b) a plan described in and subject to Section 4975 of the
Code or (c) any entity whose underlying assets include assets of any such
employee benefit plan or plan by reason of an employee benefit plan’s or plan’s
investment in the entity (including, without limitation, insurance company
general accounts). By accepting and holding this Trust Certificate, the Holder
hereof shall be deemed to have represented and warranted that it is not and for
the entire period of its holding will not be any of the foregoing entities and
is not and for the entire period of its holding will not be acting for the
account of or with any assets of any of the foregoing entities.

This Trust Certificate may not be transferred to any Person who is not a United
States person, as such term is defined in Section 7701(a)(30) of the Code.

Each purchaser of the Trust Certificates shall be required, prior to purchasing
a Trust Certificate, to execute the Purchaser’s Representation and Warranty
Letter in the form attached to the Trust Agreement as Exhibit B.

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate upon (i) the payment to Certificateholders
of all amounts required to be paid to them pursuant to the Trust Agreement and
the Transfer and Servicing Agreement and the disposition of all property held as
part of the Trust and (ii) the written consent of the Certificateholders.

[Remainder of page left intentionally blank]

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

--------------------------------------------------------------------------------

(Please print or type name and address, including postal zip code, of assignee)

 

--------------------------------------------------------------------------------

the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

 

--------------------------------------------------------------------------------

to transfer said Trust Certificate on the books of the Certificate Registrar,
with full power of substitution in the premises.

Dated:

 

*

Signature Guaranteed:

*

 

--------------------------------------------------------------------------------

* NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Trust Certificate in every particular,
without alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Purchaser’s Representation and Warranty Letter]

ACAS Business Loan Trust 2006-1

c/o M&T Trust Company of Delaware,

as Owner Trustee

1220 Market Street, Suite 202

Wilmington, Delaware 19801

Attention: Corporate Trust Administration

Re: ACAS Business Loan Trust 2006-1

Ladies and Gentlemen:

In connection with our proposed acquisition of Trust Certificates (the “Trust
Certificates”) issued under the Amended and Restated Trust Agreement, dated as
of July 28, 2006 (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Agreement”), between ACAS
Business Loan LLC, 2006-1, as Trust Depositor (the “Trust Depositor”), M&T Trust
Company of Delaware, as Owner Trustee (the “Owner Trustee”) and American Capital
Strategies, Ltd., as servicer (the “Servicer”), the undersigned (the
“Purchaser”) represents, warrants and agrees that:

(i) It is the Trust Depositor or an Affiliate thereof, or an institutional
“accredited investor” as defined in Rule 50l(a)(1)-(3) or (7) under the
Securities Act (as defined below) and is acquiring the Trust Certificates for
its own institutional account or for the account of an institutional accredited
investor.

(ii) It is not and for the entire period of its holding will not be (a) an
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) that is subject to Title I of
ERISA, (b) a plan described in and subject to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), or (c) an entity (including an
insurance company general account) whose underlying assets include assets of any
such employee benefit plan or plan by reason of the investment by any such
employee benefit plan or plan in any such entity.

(iii) It is a United States person as defined in Section 7701(a)(30) of the
Code.

(iv) It has such knowledge and experience in evaluating business and financial
matters so that it is capable of evaluating the merits and risks of an
investment in the Trust Certificates. It understands the full nature and risks
of an investment in the Trust Certificates and based upon its present and
projected net income and net worth, it believes that it can bear the economic
risk of an immediate or future loss of its entire investment in the Trust
Certificates.

(v) It understands that the Trust Certificates will be offered in a transaction
not involving any public offering within the meaning of the Securities Act, and
that, if in the future it decides to resell, pledge or otherwise transfer any
Trust Certificates, such Trust Certificates may be resold, pledged or
transferred only (a) to a Person who the seller reasonably believes is an

 

B-1



--------------------------------------------------------------------------------

institutional “accredited investor” as defined in Rule 501(a)(1)-(3) or
(7) under the Securities Act that purchases for its own account or for the
account of another institutional accredited investor or (b) pursuant to an
effective registration statement under the Securities Act.

(vi) If the transferee of a Class E Note and Certificate is a partnership, a
limited liability company, a grantor trust (within the meaning of Sections
671-679 of the Code) or an S corporation (within the meaning of Section 1361 of
the Code) (each a “flow-through entity”), except as previously disclosed to the
Trust Depositor in writing, no person or entity will own, directly or indirectly
through one or more flow-through entities, an interest in the transferee such
that more than 65% of the value of the person’s interest in the Purchaser is
attributable to the transferee’s investment in the Trust.

(vii) It understands that each Trust Certificate will bear legends substantially
to the following effect:

THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS AND TO A PERSON WHO HAS FURNISHED TO THE OWNER TRUSTEE
(A) AN INVESTMENT LETTER TO THE EFFECT THAT SUCH PURCHASER IS THE TRUST
DEPOSITOR OR AN AFFILIATE THEREOF, OR AN INSTITUTIONAL ACCREDITED INVESTOR
WITHIN THE MEANING OF RULE 501(a)(1)-(3) OR (7) UNDER THE SECURITIES ACT AND
(B) IF REQUIRED, AN OPINION OF COUNSEL SATISFACTORY TO THE OWNER TRUSTEE.

NEITHER THIS TRUST CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY, FOR THE ACCOUNT OF OR
WITH ANY ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT
IS SUBJECT TO TITLE I OF ERISA, (B) A PLAN DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR (C) ANY
ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN
OR PLAN BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE
ENTITY (INCLUDING, WITHOUT LIMITATION, INSURANCE COMPANY GENERAL ACCOUNTS). BY
ACCEPTING AND HOLDING THIS TRUST CERTIFICATE, THE HOLDER HEREOF SHALL BE DEEMED
TO HAVE REPRESENTED AND WARRANTED THAT IT IS NOT AND FOR THE ENTIRE PERIOD OF
ITS HOLDING WILL NOT BE ANY OF THE FOREGOING ENTITIES AND IS NOT AND FOR THE
ENTIRE PERIOD OF ITS HOLDING WILL NOT BE ACTING FOR THE ACCOUNT OF OR WITH ANY
ASSETS OF ANY OF THE FOREGOING ENTITIES. FURTHER, THIS TRUST CERTIFICATE MAY BE
TRANSFERRED ONLY TO A UNITED STATES PERSON WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE.

 

B-2



--------------------------------------------------------------------------------

IF THE TRANSFEREE OF A CLASS E NOTE AND TRUST CERTIFICATE IS A PARTNERSHIP, A
LIMITED LIABILITY COMPANY, A GRANTOR TRUST (WITHIN THE MEANING OF SECTIONS
671-679 OF THE CODE) OR AN S CORPORATION (WITHIN THE MEANING OF SECTION 1361 OF
THE CODE) (EACH A “FLOW-THROUGH ENTITY”), EXCEPT AS PREVIOUSLY DISCLOSED TO THE
TRUST DEPOSITOR IN WRITING, NO PERSON OR ENTITY WILL OWN, DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE FLOW-THROUGH ENTITIES, AN INTEREST IN THE TRANSFEREE SUCH
THAT MORE THAN 65% OF THE VALUE OF THE PERSON’S INTEREST IN THE PURCHASER IS
ATTRIBUTABLE TO THE TRANSFEREE’S INVESTMENT IN THE TRUST.

THIS TRUST CERTIFICATE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY.

NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE TRUST CERTIFICATES
(A “TRANSFER”) SHALL BE MADE UNLESS (1) SIMULTANEOUSLY WITH THE TRANSFER A
PROPORTIONATE AMOUNT OF CLASS E NOTES ARE TRANSFERRED SO THAT THE RATIO OF THE
PERCENTAGE INTEREST OF THE TRUST CERTIFICATES SO TRANSFERRED TO ALL TRUST
CERTIFICATES AND THE RATIO OF THE PERCENTAGE INTEREST OF THE CLASS E NOTES SO
TRANSFERRED TO THE PERCENTAGE INTEREST OF ALL CLASS E NOTES ARE EQUAL, (2) THE
TRANSFERS OF THE TRUST CERTIFICATES AND CLASS E NOTES REFERRED TO HEREIN ARE
MADE TO THE SAME PERSON AND (3) THE PERCENTAGE INTEREST OF THE TRUST
CERTIFICATES AND CLASS E NOTES, RESPECTIVELY, SO TRANSFERRED IS NO LESS THAN TEN
(10%) PERCENT.

(viii) It is acquiring the Trust Certificates for its own account and not with a
view to the public offering thereof in violation of the Securities Act (subject,
nevertheless, to the understanding that disposition of its property shall at all
times be and remain within its control).

(ix) It has been furnished with all information regarding the Trust and Trust
Certificates which it has requested from the Trust and the Trust Depositor.

(x) Neither it nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of any Trust Certificate, any interest in
any Trust Certificate or any other similar security to, or solicited any offer
to buy or accept a transfer, pledge or other disposition of any Trust
Certificate, any interest in any Trust Certificate or any other similar security
from, or otherwise approached or negotiated with respect to any Trust
Certificate, any interest in any Trust Certificate or any other similar security
with, any Person in any manner or made any general solicitation by means of
general advertising or in any other manner, which would constitute a
distribution of the Trust Certificates under the Securities Act or which would
require registration pursuant to the Securities Act nor will it act, nor has it
authorized or will authorize any Person to act, in such manner with respect to
any Trust Certificate.

(xi) For the purposes of Section 3(c)(a)(A) of the Investment Company Act of
1940, as amended, it shall be counted as one purchaser.

 

B-3



--------------------------------------------------------------------------------

(xii) It also is acquiring Class E Notes such that the ratio and Percentage
Interest of the Class E Notes being acquired to all Class E Notes and the ratio
and Percentage Interest of the Trust Certificates being acquired to all Trust
Certificates are equal.

[Remainder of page left intentionally blank]

 

B-4



--------------------------------------------------------------------------------

Dated:                         

 

Very truly yours,

 

NAME OF PURCHASER By:  

 

Name:  

 

Title:  

 

NOTE: To be executed by an executive officer

 

B-5